77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Wayne MONTGOMERY, a/k/a Shaka Macumba Zulu X, a/k/aThomas E. Howard, Petitioner-Appellant,v.T. Travis MEDLOCK, Attorney General of the State of SouthCarolina, Respondent-Appellee.Michael Wayne MONTGOMERY, a/k/a Shaka Macumba Zulu X, a/k/aThomas E. Howard, Petitioner-Appellant,v.T. Travis MEDLOCK, Attorney General of the State of SouthCarolina, Respondent-Appellee.
Nos. 95-7145, 95-7908.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 22, 1996.

Michael Wayne Montgomery, Appellant Pro Se.  Larry Cleveland Batson, Robert Eric Petersen, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Michael Montgomery appeals, in appeal number 95-7145, from the district court's order denying his request for preliminary injunctive relief as well as his various pretrial motions filed in connection with his complaint filed under 28 U.S.C. § 2254 (1988).   In appeal number 95-7908, Montgomery appeals from the district court's final order adopting the magistrate judge's recommendation to deny relief on the merits.   This court may exercise jurisdiction only over final orders under 28 U.S.C. § 1291 (1988), and certain interlocutory orders.  28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   We find that the order appealed in number 95-7145 is neither a final order nor an appealable interlocutory order of collateral order, except to the extent that it denies Montgomery's request for a preliminary injunction.   Moreover, except to the extent that Montgomery requests injunctive relief, the appeal is moot in view of the court's subsequent denial of relief on the merits.   We find, however, that the district court committed no reversible error by denying injunctive relief.   In appeal number 95-7145, we therefore grant a certificate of probable cause to appeal, and affirm that portion of the district court's order which denies injunctive relief, but dismiss the remainder of the appeal.


2
Regarding appeal number 95-7908, we have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the ap peal on the reasoning of the district court.   Montgomery v. Medlock, No. CA-93-2302-CV-6-3AK (D.S.C. Nov. 16, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
No. 95-7145--DISMISSED IN PART, AFFIRMED IN PART

No. 95-7908--DISMISSED